Citation Nr: 1750893	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-33 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than May 26, 2009 for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in Chicago, Illinois, which, in pertinent part, granted service connection for bilateral hearing loss.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran's claim for service connection for bilateral hearing loss was received by VA on May 26, 2009.

2.	There were no communications received prior to May 26, 2009 that could be construed as a formal or informal claim for service connection for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 26, 2009 for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. §§ 3.155, 3.400 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is challenging the effective date for the award of service connection for bilateral hearing loss.  Because this issue arises from the Veteran's disagreement with the effective date following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream elements of initial rating and effective dates that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of Notice of Disagreement).

Regarding the duty to assist in this case, as will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Earlier Effective Date for Service Connection for Bilateral Hearing Loss

In a March 2011 Notice of Disagreement (NOD), the Veteran contends that the effective date for service connection for bilateral hearing loss should be have been granted retroactive to the initial claim for service connection filed in the 1980s.  In a May 2016 Statement, the Veteran's representative asserts that the effective date for service connection for bilateral hearing loss should have been established on December 16, 1988, the date VA received the Veteran's initial claim for service connection for tinnitus.  The contention is that, pursuant to VA's duty to assist under 38 C.F.R. § 3.159 (2017), the RO should have recognized the Veteran's complaint of "ear damage" as a claim for service connection for hearing loss.  Alternatively, in a September 2017 Informal Hearing Presentation (IHP), the representative asserts that VA failed to maintain any records of the initial claim for service connection for bilateral hearing loss that was filed in the 1970s. 

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   

For claims received prior to March 24, 2015, as pertinent to this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2017) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).

The Veteran submitted an original claim for service connection for bilateral hearing loss that was received by VA on May 26, 2009.  This claim was granted by the RO in an April 2010 rating decision, which granted service connection for bilateral hearing loss effective May 26, 2009.

The Board finds that there was no correspondence received by VA prior to May 26, 2009 that can be construed as a claim, either formal or informal, for service connection for bilateral hearing loss.  While VA did receive an informal claim for service connection for tinnitus on December 6, 1988, the Veteran only identified tinnitus for which service connection was being sought and did not communicate an intent to seek service connection for bilateral hearing loss.  Specifically, in the December 1988 informal claim, the Veteran requested an audiological examination to support service connection for tinnitus because he had been experiencing symptoms of constant ringing in the ears.  Additionally, a form cover letter completed by the Veteran's (current) representative that was submitted together with the December 1988 informal claim specifically stated that a supplemental claim for service connection for tinnitus was being submitted to VA for consideration, without mention of a claim for bilateral hearing loss.

Subsequently, a March 1989 rating decision denied service connection for tinnitus, and notice of the March 1989 rating decision and appellate rights were provided to the Veteran, with a copy provided to the representative, in April 1989.  The Veteran 

did not appeal the March 1989 rating decision, did not mention hearing loss symptoms or a claim for hearing loss, and did not indicate that the March 1989 rating decision failed to adjudicate the issue of service connection for bilateral hearing loss. 

The Veteran's December 1988 informal claim for service connection for tinnitus did not mention any complaints of "ear damage."  Further, the informal claim for service connection for tinnitus does not also constitute an informal claim for service connection for bilateral hearing loss, particularly when the alleged benefit sought for bilateral hearing loss was not identified in any fashion.  See 38 C.F.R. § 3.155; see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought).  As such, the evidence in the record does not establish a date of claim that is earlier than the date VA received the claim for service connection for bilateral hearing loss, on May 26, 2009.

Furthermore, the Board finds the assertions that VA failed to maintain the records for a prior claim for service connection for bilateral hearing loss filed in the 1970s are not credible because such assertions are inconsistent with the other evidence of record, which shows that the Veteran's claims for service connection for several other conditions that were filed in the 1970s and 1980s were developed and processed in the regular course.  The Court has held that there is a presumption of regularity which holds that Governmental officials are presumed to have properly discharged their official duties; clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  While the Ashley case dealt with regularity procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO. 


As discussed above, there were no communications received prior to May 26, 2009 that could be construed as a formal or informal claim for service connection for bilateral hearing loss.  In this case, there is no suggestion in the record, either indicia or actions, suggestive of the Veteran having filed a claim for service connection for bilateral hearing loss in the 1970s or 1980s.  Neither the communications received by the Veteran nor the representative prior to the May 26, 2009 claim for service connection indicate any intent to establish service connection for bilateral hearing loss.  Moreover, the general contention set forth in the September 2017 IHP, by itself, does not constitute clear evidence that the Veteran submitted a claim for service connection for bilateral hearing loss in the 1970s or 1980s so as to rebut the presumption of administrative regularity in the processing of the Veteran's claim for service connection.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence shows that the Veteran separated from active service in October 1969, no claim for service connection for bilateral hearing loss was filed within one year of service separation, VA first received a claim for service connection for bilateral hearing loss on May 26, 2009, and an effective date of May 26, 2009 for service connection for bilateral hearing loss was assigned. 

On these facts, because the earliest effective date legally possible (May 26, 2009 original claim date) has been assigned under 38 C.F.R. §§ 3.400(q)(2) and (r), and no effective date for service connection earlier than May 26, 2009 (date of receipt of claim for service connection for bilateral hearing loss) is assignable, the appeal for an earlier effective date for service connection for bilateral hearing loss is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 

430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  For these reasons, the Board concludes that an effective date prior to May 26, 2009 for the award of service connection is not warranted as a matter of law. 


ORDER

An effective date prior to May 26, 2009 for service connection for bilateral hearing loss is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


